Citation Nr: 0603511	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-10 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for lung disease, 
sarcoidosis with constant pain in the lungs, arthritis pain, 
lumps in the breasts, constant backaches, lump on the lungs, 
tiring easily, and inability to sit in the same position for 
a prolonged period, as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from November 1990 to February 
1991 with a prior period of active duty for training from 
August 1986 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

At the travel board hearing held in October 2005, the veteran 
submitted additional evidence accompanied by a waiver of the 
RO's right to initial consideration of this new evidence.  38 
C.F.R. §§ 19.9, 20.1304(c) (2005).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record shows no objective evidence 
perceptible to an examining physician or other non-medical 
indicators that are capable of independent verification that 
the veteran has a chronic disease of the lungs with pain; the 
evidence of record further shows that the veteran is not 
currently diagnosed with sarcoidosis.

3.  The evidence of record shows that the veteran is not 
currently diagnosed with pain due to arthritis, which is in 
any event a known clinical disease entity. 

4.  The evidence of record shows that the veteran's recurrent 
benign fibrocystic masses have been attributed to a known 
clinical diagnosis, "fibrocystic breasts."  

5.  The evidence of record shows no objective evidence 
perceptible to an examining physician or other non-medical 
indicators that are capable of independent verification that 
the veteran has a backache disorder and an inability to sit 
in the same position for a prolonged period; the evidence of 
record does show that there are objective indications of a 
chronic disability manifested by pain in the right upper 
back/chest and neck region that has not been attributed to 
any clinically known physiological diagnosis and which has 
manifested to a degree of 10 percent or more under applicable 
diagnostic criteria.  

6.  The evidence of record shows that the lump on the 
veteran's lung has been attributed to a known clinical 
diagnosis-granuloma of the left lobe most likely due to a 
remote pulmonary inflammation of fungal origin.  

7.  The evidence of record is in relative equipoise on the 
question of whether the veteran's fatigue is a manifestation 
of an undiagnosed illness, but this qualifying chronic 
disability has not manifested to a degree of 10 percent or 
more under applicable diagnostic criteria.

8.  There is no competent medical evidence of record that 
shows that the complained of lung disease, sarcoidosis with 
constant pain in the lungs, arthritis pain, lumps in the 
breasts, constant backaches, lump on the lungs, tiring 
easily, and inability to sit in the same position for a 
prolonged period, are disorders otherwise related to an 
incident of the veteran's service.





CONCLUSIONS OF LAW

1.  Lung disease, sarcoidosis with constant pain in the 
lungs, arthritis pain, lumps in the breasts, constant 
backaches, lump on the lungs, tiring easily, and inability to 
sit in the same position for a prolonged period, are not due 
or presumed due to an undiagnosed illness as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or were not otherwise incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2005).

2.  Right upper back/chest and neck pain is presumed due to 
an undiagnosed illness as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The new statute also revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the June 1999 rating decision, March 
2003 Statement of the Case (SOC), June 2004 Supplemental 
Statement of the Case (SSOC), and November 2004 SSOC, which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The March 2003 SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to her claim, including the law and implementing regulations 
of the VCAA.  

In correspondence dated in August 2002, the RO advised the 
veteran of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to her claim, including which 
portion of the information and evidence necessary to 
substantiate her claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  This notice follows letters dated in October 1998 
and February 2000 that advised the veteran of the type of 
evidence necessary to substantiate a claim based on service 
in the Gulf War. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Nevertheless, the case was reconsidered again in March 2003, 
June 2004, and November 2004, and the SOC and SSOCs were 
provided to the veteran.  Also, the Board notes that the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  

The Board acknowledges that the August 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything she had that pertained to her claim.  38 C.F.R. 
§ 3.159(b)(1) (2005). 
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate her claim-that is, evidence of the type that 
should be considered by VA in assessing her claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained service medical records (January 1986 enlistment 
examination report with Report of Medical History) from the 
National Personnel Records Center (NPRC).  Thus,  
the Board finds that any available service records have been 
associated with the claims file, and that further efforts to 
obtain outstanding service records would be futile in the 
current appeal.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 
C.F.R.      § 3.159(c)(2) (2005).  The RO obtained VA 
treatment records.  The RO also afforded the veteran VA 
general, gynecological, internal, and psychiatrist 
examinations in May 2003, November 2003, and August 2004.  
Lastly, the RO scheduled the veteran for the October 2005 
travel board hearing.  At the October 2005 travel board 
hearing, it was agreed that the record would be held open for 
an additional 30 days to allow the veteran to submit a 
statement from a doctor.  The veteran did not submit the 
doctor's statement.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to her appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  
Accordingly, the Board will proceed with appellate review.


Evidence

Available service medical records noted no relevant 
complaints or findings.  

The Board for Correction of Military Records of the 
Department of the Army determined that the veteran served in 
Southwest Asia from January 1, 1991 to January 31, 1991.  

Records from New York Health Care Medical Practice and Dr. 
E.L. included a January 1996 report from Dr. M.L. noted that 
the veteran complained of substernal chest pain.  Dr. M.L. 
provided impressions of calcified left mid-lung granuloma 
most likely due to remote pulmonary inflammation, "e.g. 
fungal," and isolated mild "ACE" elevation that was non-
specific in view of the normal chest x-ray and lack of any 
stigmata of Sarcoidosis.  A January 1996 report on a 
pulmonary function test showed that Dr. M.L. provided an 
impression of normal studies with no apparent responsiveness 
to bronchodilators.  Dr. M.L. noted that there was no 
evidence of restrictive lung disease, diffusion impairment, 
or reduction in pulmonary reserve.  Additionally, Dr. M.L. 
indicated that in view of the clinical history, these studies 
did not support a diagnosis of subclinical interstitial 
disease.  A June 1996 mammogram and July 1996 sonogram 
revealed lesions or cysts in the right breast.  In a January 
1997 letter, Dr. F.A. reported that following a comprehensive 
ocular examination that included a dilated fundus 
examination, he found no evidence of past or present 
intraocular inflammation consistent with a diagnosis of 
sarcoidosis.  A January 1997 report on a computerized 
tomography (CT) scan of the chest noted impressions of 
calcified left lower lobe granuloma, soft tissue in the 
anterior mediastinum most likely representing residual 
thymus, and no diffuse parenchymal disease or hilar 
adenopathy.  A November 1997 radiology report noted the 
calcified granuloma in the left middle lung field and the 
radiologist further indicated that there was no evidence of 
active pulmonary pathology.  

VA treatment records included an April 1999 record that noted 
that the veteran reported that she underwent a right breast 
lumpectomy in 1997.  The physical examination revealed "no 
masses or cysts bilaterally, fibrocystic breasts."  The 
assessment was normal gynecological exam.  A May 1999 record 
showed that the veteran complained of chest pain that she 
initially noticed two years after leaving the military in 
"1994-1995."  She also complained of generalized joint 
pains with onset in 1995, that included low back pain.  The 
physical examination revealed a spine that was nontender to 
palpation.  The assessment was rule out sarcoidosis, "back 
pain/head pain," and generalized joint pain.

Statements from B.R., E.P., I.N., S.N., M.B., and V.S., dated 
in September and October 2000, essentially indicated that 
after the veteran's return from service in the Gulf War, she 
underwent a change in her physical health.  In relevant part, 
these statements noted that the veteran complained of 
fatigue, stiff/tired/painful joints, muscle 
pain/spasms/cramps/aches, backaches, and lung ailments.  
Additionally, 
on VA Form 21-4138 (Statement in Support of Claim) dated in 
November 2000, J.S., Ph.D., reported that she had known the 
veteran for the past three years.  Dr. J.S. related that the 
veteran had several complaints that included stiffness in her 
joints and muscles, backaches, fatigue, and lumps in her 
breasts.  Dr. J.S. maintained that for the veteran's symptoms 
to persist for "such a long time," she feared that the 
veteran had been exposed to a "highly potent toxin."  

VA treatment records included a May 2000 record that noted 
that the veteran complained of upper and lower back pain.  A 
May 2001 record noted that the veteran would be followed up 
on her "idiopathic" sense of fullness of the right upper 
"chest cavity."  A July 2001 record showed that the veteran 
complained of chest pain.  A July 2001 record showed that the 
veteran complained of right neck and shoulder numbness and 
chronic fatigue.  The physical examination revealed mild 
tenderness at C2-3, but normal range of motion.  An August 
2001 record noted that the veteran complained of mid-chest 
pain.  Records dated in August 2001 showed that the veteran 
complained of right breast pain.  An assessment of right 
breast mass was noted.  Records dated in August 2001 further 
showed that the veteran complained of pain in the upper chest 
and back.  An examination revealed minimum tenderness of the 
right anterior chest wall "4/5 ribs" and also posteriorly 
adjacent to the medial upper border of the scapula.  The 
assessment was nonspecific chest pain.  An October 2001 
record showed that after an examination the examiner provided 
an assessment of left breast fibrocystic mass, possibly 
related to menses cycle change.  An October 2001 record noted 
that the veteran complained of neck, "spine," and chest 
pains.  The examiner provided diagnoses of neck and chest 
pains.  

An October 2001 record noted that the veteran was being 
followed-up on a Persian Gulf Registry examination that was 
conducted in July 2000.  The examiner reported that the 
veteran complained of several problems that included multiple 
joint and body aches.  The veteran described the joint pain 
as migratory in nature.  The physical examination revealed no 
joint swelling, but there was mild tenderness at the right 
sterun border, epicondyles, and medial aspect of the knees.  
There was no edema in the legs.  The examiner provided an 
assessment of undiagnostic illness manifested by headaches, 
joints pain, and body ache.  An August 2002 record noted that 
an x-ray of the cervical spine was normal.  A January 2003 
record showed that the veteran complained of pain right 
shoulder pain, chest pain, persistent breast tenderness, and 
generalized arthritic/muscle aches and pains.  The physical 
examination revealed slight lordosis in the cervical spine 
that was not tender.  The examiner provided a diagnostic 
impression of musculoskeletal pain of unknown origin.  A 
March 2003 record noted that the veteran complained of 
cervical spine pain and fatigue.  The physical examination 
revealed thoracic/cervical spine tenderness that extended 
into the right scapular area and point tenderness.  The 
lumbar spine was not tender and was within normal limits.  No 
specific diagnostic impression was provided.  A March 2003 
radiology report noted that the veteran complained of pain in 
the thoracic spine area of T3-4 and scapula with point 
tenderness.  The report noted an impression of exaggerated 
kyphosis of the upper thoracic elements and cervicothoracic 
junction.  No other significant bony or soft tissue 
abnormalities were revealed.  

A May 2003 VA examination report noted that the examiner 
reviewed the claims file in detail prior to the examination.  
The examiner reported that the veteran had a complex array of 
multiple somatic complaints that began in 1993.  The examiner 
indicated that these complaints essentially began as having 
myalgias and fatigue.  Later the veteran developed muscle 
spasms and had problems in being able to sit for prolonged 
periods of time.  The examiner indicated that the veteran 
underwent pulmonary function studies, which were entirely 
normal.  The examiner noted that the veteran's complaints 
about lung pains were difficult to interpret at the time as 
no studies revealed any abnormal pathologies.  The examiner 
reported that the lump found in the veteran's right breast in 
1996 was benign and that follow-up mammograms had been 
repeatedly normal to date.  The examiner indicated that the 
veteran had had an inventory of medical and diagnostic 
studies that included c-reatict proteins, sed rates, 
rheumatoid factors, and panel of routine chemistries, that 
had been essentially normal.  The examiner noted that there 
had been some fluctuation in the veteran's rheumatoid factor 
but added that this had been just in the upper limits of 
normal or slightly exceeding this value.  The examiner 
maintained that the veteran had no evidence of collagen 
vascular etiology as evidenced by a normal ANA and normal 
erythrocyte sedimentation rate.  The examiner reported that 
the veteran had complained of several episodes of chronic 
recurrent cephalgia, that occurred posteriorly and radiated 
from the right posterior shoulder to the back of her head.  
The examiner noted that CT scans revealed no evidence of 
intracranial pathology.  Further studies included chest 
radiography, which revealed only the calcified granuloma in 
the left mid-lung.  Duplex ultrasound studies, ultrasounds, 
and further diagnostics repeatedly returned normal.  The 
examiner noted that the veteran met with a neurologist who 
was unable to precisely identify any diagnostic medical 
entity.  

The physical examination revealed that the chest was clear to 
auscultation and percussion with no defined areas of 
tenderness.  Lung sounds were clear bilaterally without 
adventitious findings.  There was no palpable defined mass 
noted in either breast.  The back was nontender and there was 
no evidence of obvious scoliosis.  The appendicular skeleton 
revealed no deformity.  Full range of motion at the shoulders 
and articulating surfaces of the elbows and wrists was noted.  
There was no interosseous wasting or evidence of 
fasciculations or atrophy.  There was full range of motion of 
the hips, knees, and ankles.  The "axial skeleton" was 
present without tenderness.  There was no spasm or deformity.  
The examiner provided diagnoses of status post lumpectomy of 
the right breast, benign fibrous tissue, and no evidence of 
acute or chronic pathologic state.  The examiner commented 
that laboratories and radiographic examinations, including 
the current physical examination, revealed no evidence of 
pathologic trends sufficient to warrant a diagnostic illness.  

VA treatment records included a May 2003 record that noted a 
diagnosis of muscular pains in the chest.  Records dated in 
September 2003 noted that the veteran complained of chronic 
mid-right and upper back side back pain.  The physical 
examination revealed slight increased tension in the right 
paraspinous area of the thoracic spine.  The range of motion 
of the neck was normal.  The examiner noted an assessment of 
back pain.  The examiner indicated that the back pain might 
be a musculoskeletal component of pain, causing some 
increased tension to the neck.  

The report on the November 2003 VA examination contracted 
through QTC Medical Services noted that the examiner reviewed 
all available medical records prior to the examination.  The 
examiner discussed the history of the veteran's reported 
illnesses.  The veteran reported that the onset of her 
symptoms occurred in 1993.  Her complaints included stiffness 
in her joints (particularly in her knees and fingers), 
generalized fatigue, migrating and diffuse joint pains, and 
mid-back pain.  The examiner noted that the veteran had at 
some point in time a work-up for sarcoidosis that was 
negative, and a presumed benign lung nodule.  

The physical examination revealed a normal range of motion in 
the neck.  The breath sounds in the lungs were symmetric.  
There was no rhonchi or rales, and the expiratory phase was 
within normal limits.  There was no chest tenderness.  There 
was some diffuse mild tenderness in the mid and upper back 
regions, bilaterally, although somewhat worse on the right 
than the left.  There was no lumbar spinal tenderness or 
restricted range of motion noted.  The examiner noted that 
the veteran had very little evidence of any significant 
tender points in her extremities.  The examiner reported that 
the range of motion findings noted for the shoulders, elbows, 
hands, wrists, hips, knees, and ankles, were all within 
normal limits.  There was no crepitus or patellar instability 
in the knees.  There was no warmth or erythema over any 
joints.  The reported neurological findings were negative.  
The examiner provided diagnostic impressions of signs and 
symptoms possibly suggestive of fibromyalgia and history of 
benign right breast mass.  

The examiner commented that the veteran presented with signs 
and symptoms that included aches and pains, gastrointestinal 
symptoms, poor sleep habits, and depression, with a negative 
extensive work up in the past that all put together could 
suggest a component of fibromyalgia.  The examiner added that 
the only thing that was lacking somewhat in the veteran's 
current exam was the multiple tender points that went along 
with fibromyalgia.  The examiner contended that he found 
nothing else in the veteran's history that would suggest any 
other obvious rheumatological, neurological, pulmonary, or 
cardiovascular disease process.  The examiner indicated that 
he could not make any connection between the veteran's Gulf 
War duties and the onset of her symptoms.  The examiner added 
that a psychiatric evaluation might be worthwhile.  

VA treatment records included records dated in April 2004 
that noted that the veteran complained of pain in the right 
upper chest/back and neck.  The examiner noted an assessment 
of "right upper chest/back/neck pain."  The examiner added 
that the veteran had had quite an extensive work up that 
included a CT scan, x-ray, "a gamut of labs," and the 
examiner indicated that the veteran was seen by neurology and 
pulmonary.  Another April 2004 record noted the veteran's 
complaints of chest pain and fatigue.  The physical 
examination revealed no tenderness of the small joints of the 
veteran's hands or shoulders, but there was tenderness in the 
hips, knees, ankles, or elbows.  There was also intercostal 
tenderness. more on the right side than on the left side.  
The examiner noted assessments of fatigue and pain.  The 
examiner commented that it was questionable as to whether the 
veteran's fatigue and pain were due to an idiopathic 
autoimmune disease.  Another April 2004 record noted an 
assessment that it was unclear as to the source of the 
veteran's chest pain.  A June 2004 record noted the veteran's 
complaints of fatigue and malaise.  For findings under the 
'physical exam' portion, "fatigued" was noted.  The 
examiner provided assessments of possible hyperparathyroid, 
possible depleted uranium syndrome, and normocytic anemia 
etiology unknown.  In an addendum, it was noted that the 
veteran was undiagnosed and did not report to lab as 
instructed.  

The August 2004 VA psychiatric examination report noted that 
the examiner reviewed medical records from the VA Medial 
Center that covered the period from June 2001 to August 2004.  
The veteran complained of several symptoms that included 
fatigue.  The veteran indicated that she never missed work 
and that she worked through the pain as she had done all of 
her lifetime.  The examiner observed that the veteran seemed 
to portray that she had no energy, that she was fatigued, and 
that her motor activity was slowed.  The examiner provided 
diagnoses of dysthymia, major depressive disorder, 
undifferentiated somatoform disorder, and hypochondriacal 
disorder on Axis I.  

The examiner explained that hypochondriacal disorder 
represented fear that was unrealistic of a serious illness 
that was negated by all physical examination findings.  The 
examiner recommended that the veteran be referred to the 
Mental Hygiene Clinic for psychiatric care and that she 
should try antidepressants to improve her concentration level 
and her functioning ability.  The examiner added that 
currently the veteran had fatigue, lack of energy, and lack 
of interest that he found difficult to imagine how the 
veteran functioned at work as she had shown a psychomotor 
retardation at this particular interview "clearly."  The 
examiner contended that much of the veteran's psychic pain at 
the present time seemed to be somatized into physical 
complaints in his opinion.  The examiner contended that once 
the veteran's depressive treatment was fully underway, one 
could evaluate better whether a diagnosis of somatization 
disorder or hypochondriacal disorder would be more closer to 
appropriate, which would be in addition to the completion of 
her Gulf War syndrome work up. 

In a companion report and addendum dated in August 2004, the 
August 2004 VA examiner discussed relevant medical records 
from the veteran's claims file.  The examiner maintained that 
most of the veteran's current symptoms related to depression 
which needed to be treated first to see the effect on some of 
the somatization issues.  The examiner explained that 
somatization was commonly seen in depression.  There was no 
change in the diagnoses previously prescribed.  The examiner 
maintained that the diagnosis of somatoform disorder and/or 
hypochondriacal disorder and the assignment of apportionment 
to either one of these illnesses at present could not be done 
until the veteran's major depressive episode was treated 
appropriately.  The examiner noted that either one of these 
diagnoses could coexist with the diagnosis of depression and 
it might be eventually shown to be present and related to the 
veteran's Gulf War experiences etiologically and the time 
immediately thereafter those war experiences.  The examiner 
indicated that if there was no physical residual from the 
Gulf War, then emotional etiology would be the only thing 
that would be considered related to a diagnosis of somatoform 
disorder and/or hypochondriacal disorder.

In a September 2004 letter, Dr. S.S. (the November 2003 
contract examiner) reported that after review of the 
psychiatric examination conducted by the August 2004 VA 
examiner, he did not feel any changes were due to his 
November 2003 examination report.  

VA treatment records dated in October and November 2004 noted 
the veteran's complaints of right shoulder and neck pain and 
chronic right-sided back pain.  The physical examination 
revealed no point tenderness and range of motion was normal.  

Statements from the veteran's mother and B.W., dated in 
September and October 2005, essentially indicated that after 
the veteran's return from service in the Gulf War, she 
underwent a change in her physical health.  In relevant part, 
these statements noted that the veteran complained of 
"arthritis related" symptoms, fatigue, and problematic 
breathing with minimal effort.  

In an October 2005 letter, Dr. L.P. (clinical psychologist) 
reported that she had known the veteran for several years, to 
include prior to her service in the Gulf War.  Dr. L.P. 
indicated that she discussed with the veteran her various 
problems which included chronic fatigue.  Dr. L.P. reported 
that she "sincerely believe[s] that the medical issues that 
[the veteran] is currently experiencing are a direct result 
of her experience and possible exposure to elements or 
conditions during the Gulf War."  

At the October 2005 travel board hearing, the veteran 
testified that the onset of her symptoms occurred in 1993.  
Her complaints included chronic fatigue, difficulty 
breathing/shortness of breath, arthritis, and "paralysis" 
(primarily on her right side that tended to go up her neck).  
She explained that what she meant by "backaches" was 
"right sided lumping."  She explained that what she meant 
by an "inability to sit in the same position for a prolonged 
period" was a manifestation of the right-sided abnormalities 
she believed she had.  She affirmed that it was her belief 
that she had some kind of disease or illness that appeared to 
be centered or located in the upper right portion of her 
body.  The representative asked that the Board take notice 
that the veteran was a clinical psychologist.  The veteran 
testified that she disagreed with the VA examiner's assertion 
that her physical problems were psychosomatic and 
hypochondriacal in nature. 


Legal Criteria

Under 38 C.F.R. § 3.317 (2005), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i) (2005).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2005).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2005).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. 
§ 3.317(a)(4) (2005).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2005).  


Analysis

The veteran contends that she has a lung disease or 
sarcoidosis with constant pain in her lungs as the result of 
an undiagnosed illness.  The medical evidence shows that she 
is not currently diagnosed with sarcoidosis, and in any 
event, were she diagnosed with sarcoidosis, then her 
complained of lung disease would be attributed to a known 
clinical diagnosis, thereby precluding service connection 
predicated on application of 38 C.F.R. § 3.317.  The evidence 
of record further shows no objective evidence perceptible to 
an examining physician or other non-medical indicators that 
are capable of independent verification that the veteran has 
a disease of the lungs with pain.  Records from New York 
Health Care Medical Practice indicated that pulmonary 
function tests conducted in January 1996 were normal.  A 
radiologist reported that the November 1997 chest x-ray 
revealed no evidence of active pulmonary pathology.  The May 
2003 VA examiner noted the negative pulmonary findings in 
1996 and found no pathologic process on the current 
examination.  Thus, as no objective indications of a chronic 
disability are shown, the evidence fails to show that the 
veteran has a qualifying chronic disability manifested by 
lung disease and pain.  

The veteran contends that she has "arthritis pain" as the 
result of an undiagnosed illness.  The medical evidence shows 
that the veteran is not currently diagnosed with pain due to 
arthritis, and in any event, were she diagnosed with 
arthritis, then her complained of pain due to arthritis would 
be attributed to a known clinical diagnosis, thereby 
precluding service connection predicated on application of 38 
C.F.R. § 3.317.  

The veteran contends that lumps in her breasts are the result 
of an undiagnosed illness.  The medical evidence shows that 
the veteran has "fibrocystic breasts."  As the veteran's 
recurrent benign fibrocystic masses have been attributed to a 
known clinical diagnosis, service connection may not be 
predicated on application of 38 C.F.R. § 3.317.  

The veteran contends that her backaches and inability to sit 
in the same position for a prolonged period are 
manifestations of right-sided abnormalities she believes she 
has as the result of an undiagnosed illness.  The evidence of 
record shows no objective evidence perceptible to an 
examining physician or other non-medical indicators that are 
capable of independent verification that the veteran has a 
backache disorder and a disorder described as an inability to 
manage prolonged sitting.  VA treatment records show physical 
examinations in May 1999 and March 2003 as well as the May 
2003 and November 2003 VA examinations revealed a normal 
lumbar spine.  There are similarly no objective indicators in 
connection with the veteran's reported 'sitting problems.'  
Thus, as no objective indications of a chronic disability is 
shown, the evidence fails to show that the veteran has a 
qualifying chronic disability manifested by backaches or an 
inability to sit in the same position for a prolonged period.  

The veteran has variously described her "back" pain as 
including pain in the right upper back/chest and neck region.  
The record reflects the following:  a July 2001 VA record 
noted mild tenderness at C2-3; an August 2001 VA record noted 
minimum tenderness of the right anterior chest wall and 
posteriorly adjacent to the medial upper border of the 
scapula; a March 2003 VA record noted thoracic/cervical spine 
tenderness that extended into the right scapular area; a 
September 2003 VA record noted slight increased tension on 
the right paraspinous area of the thoracic spine; and a 
November 2003 VA examination revealed diffuse mild tenderness 
in the mid and upper back regions.  These findings extend 
over a period of more than six months.  Thus, there are 
objective indications of a chronic disability manifested by 
pain in the right upper back/chest and neck region.  The 
medical evidence shows that the pain in the right upper 
back/chest and neck region has not been attributed to any 
clinically known physiological diagnosis.  Rather, the August 
2004 VA examiner's opinion was contingent on there being no 
ascertainable physical residuals.  Thus, the Board finds that 
the veteran has a qualifying chronic disability.  
Additionally, the Board finds that the pain in the right 
upper back/chest and neck region probably approximates a 
compensable evaluation by analogy under for example, 
Diagnostic Code 5203 (impairment of clavicle or scapula) with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran contends that a lump on her lung is the result of 
an undiagnosed illness.  The medical evidence shows that the 
veteran has a granuloma of the left lobe, which Dr. M.L. 
noted was most likely due to a remote pulmonary inflammation 
of fungal origin.  As the lump on the veteran's lung has been 
attributed to a known clinical diagnosis, service connection 
may not be predicated on application of 38 C.F.R. § 3.317.  

The veteran contends that she tires easily as the result of 
an undiagnosed illness.  The veteran exhibited some objective 
indications of fatigue at the August 2004 VA psychiatric 
examination.  The VA examiner, however, maintained that the 
veteran's physical complaints were likely related to an 
undifferentiated somatoform disorder and/or hypochondriacal 
disorder.  The Board is cognizant of testimony from the 
veteran that she is a clinical psychologist and that she 
disagrees with the VA examiner's assessment that her physical 
problems are psychosomatic or hypochondriacal in nature.  
Thus, the Board finds that the evidence is in relative 
equipoise on the question of whether the veteran's fatigue is 
a manifestation of an undiagnosed illness, and in so finding, 
reasonable doubt is resolved in favor of the veteran.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

The Board notes that fatigue is not specifically listed in 
the rating schedule.  In such cases, VA regulations provide 
that the service-connected disability is to be rated under a 
closely related disorder in which not only the functions 
affected, but anatomical localization and symptomatology are 
closely analogous.  38 C.F.R.         § 4.20 (2005).  Under 
Diagnostic Code 6354 (chronic fatigue syndrome), a 10 percent 
rating is assigned for debilitating fatigue that waxes and 
wanes but results in periods of incapacitation of at least 
one but less than two weeks total duration per year, or 
symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6354 (2005).  The Note under 
Diagnostic Code 6354 provides that for the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  Id.  According to several statements of 
record and testimony, the onset of the veteran's symptoms 
occurred after her service in the Persian Gulf War.  As such, 
the veteran's fatigue is required to have manifested to a 
degree of 10 percent or more.  The medial evidence shows that 
no physician prescribed bed rest for the veteran's fatigue.  
VA treatment records and the VA examination reports show that 
the veteran has not been on continuous medication to control 
her symptoms.  Thus, while the veteran's fatigue is a 
manifestation of an undiagnosed illness, it has not 
manifested to a degree of 10 percent or more at this time.  

Lastly, the evidence of record shows that the veteran is not 
entitled to service connection for the claimed disorders on a 
direct basis pursuant to 38 C.F.R. § 3.303 (2005).  The 
veteran does not contend nor is there any competent medical 
evidence of record that shows that the complained of lung 
disease, sarcoidosis with constant pain in the lungs, 
arthritis pain, lumps in the breasts, constant backaches, 
lump on the lungs, tiring easily, and inability to sit in the 
same position for a prolonged period, are otherwise related 
to an incident of the veteran's service.  Accordingly, 
service connection for the claimed disorders on a direct 
basis is also not warranted. 


ORDER

Service connection for lung disease, sarcoidosis with 
constant pain in the lungs, arthritis pain, lumps in the 
breasts, constant backaches, lump on the lungs, tiring 
easily, and inability to sit in the same position for a 
prolonged period, including as due to an undiagnosed illness 
is denied.

Service connection for right upper back/chest and neck pain 
due to an undiagnosed illness is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


